***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 STATE OF CONNECTICUT v. ANTHONY HUDSON
                (AC 38647)
                      Sheldon, Keller and Bishop, Js.

                                  Syllabus

Convicted of the crime of conspiracy to commit assault in the first degree,
   the defendant appealed to this court, claiming that there was insufficient
   evidence to support his conviction. The defendant was allegedly involved
   in the beating death of the victim that was committed by R, who lived
   in an apartment with the defendant and the victim. The defendant and
   R allegedly had discussed the assault beforehand, and R carried out the
   assault in the shared apartment, which resulted in the victim’s death.
   Held that the evidence was sufficient to support the defendant’s convic-
   tion of conspiracy to commit assault in the first degree, as the jury
   reasonably could have drawn the inference that the beating of the victim
   had been administered by R in furtherance of a mutual plan between
   R and the defendant that the assault of the victim be carried out, which
   each man had entered into for his own reasons: although the killing of
   the victim and the disposal of his body were perpetrated by R without
   help from the defendant, in light of the evidence presented showing,
   inter alia, that the defendant had been advised of R’s plan before it was
   set in motion, was present in the apartment when the beating took place
   but did nothing before or during the beating either to warn the victim
   of its likely occurrence or to stop it once it had begun, and expressed
   relief and satisfaction after he saw what R had done to the victim, the
   jury reasonably could have found beyond a reasonable doubt that the
   defendant had conspired with R to commit assault in the first degree by
   inflicting serious physical injury on the victim by means of a dangerous
   instrument and that R had committed an overt act in furtherance of
   that conspiracy.
       Argued October 17, 2017—officially released March 27, 2018

                            Procedural History

  Substitute information charging the defendant with
the crimes of assault in the first degree as an accessory
and conspiracy to commit assault in the first degree,
brought to the Superior Court in the judicial district of
Hartford and tried to the jury before Mullarkey, J.;
verdict and judgment of guilty of conspiracy to commit
assault in the first degree, from which the defendant
appealed to this court. Affirmed.
  Douglas H. Butler, assigned counsel, for the appel-
lant (defendant).
  Rita M. Shair, senior assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and Thomas Garcia, former assistant state’s attor-
ney, for the appellee (state).
                          Opinion

  SHELDON, J. The defendant, Anthony Hudson,
appeals from the judgment of conviction rendered
against him following a jury trial on the charge of con-
spiracy to commit assault in the first degree in violation
of General Statutes §§ 53a-48 and 53a-59 (a) (1). On
appeal, the defendant claims that there was insufficient
evidence to support his conviction. We disagree, and
thus affirm the judgment of the trial court.
   On July 19, 2013, two hikers reported a ‘‘very unusual’’
odor to the Suffield Police Department, which they dis-
covered while out on a bike path in a wooded area in
West Suffield. Officer John Lacic was dispatched to
investigate the hikers’ report. Upon arriving in the
wooded area, Lacic also noticed a strong odor, which
he determined to be coming from a blue duffle bag
containing a dead human body. Lacic was later joined
at the scene by other personnel from the Suffield Police
Department and the Connecticut State Police Major
Crime Squad. The hands and feet of the man in the
duffle bag had been tied behind his back with rope,
and tape had been wrapped around his head, feet and
body. The body was taken to the Chief Medical Examin-
er’s Office in Farmington for autopsy and identification.
Based upon his fingerprints, the victim was identified
as Peter Boateng.
   After identifying Boateng, a police investigation into
his death ensued. Detective Joseph Fargnoli, of the
Major Crimes Division of the Hartford Police Depart-
ment, went to 171 South Marshall Street to verify
Boateng’s address. Fargnoli observed Boateng’s name
on the apartment’s mailbox. Upon returning to his vehi-
cle, which he had parked in the rear of the building,
Fargnoli was approached by three individuals: Megan
Cowles, Jose Rodriguez and the defendant. Fargnoli
told them that Boateng was at the Hartford police sta-
tion filing a complaint that his property had been taken
from the apartment, which appeared to surprise them.
When Fargnoli asked them if Boateng resided with
them, they responded that Boateng had moved out of
the apartment approximately one week earlier, then
invited Fargnoli into the apartment. Upon entering the
apartment through the kitchen, Fargnoli observed a
bedroom area with a crib in it. He also ‘‘noticed what
appeared to be a blood stain on the carpet’’ and detected
a smell ‘‘like there had been a dead body in the
apartment.’’
  On July 22, 2013, Fargnoli returned to 171 South Mar-
shall Street with a warrant to search the apartment.
While conducting the search, he noticed that there were
bloodstains on the wall and ceiling of the apartment.
Members of the search team seized the bloodstained
area of carpeting that he had observed when he initially
entered the apartment earlier, in addition to a baby
blanket that had been used to cover up that stain. They
also seized a hatchet, a hammer and a baseball bat.
Two cadaver dogs were brought in to search the apart-
ment for the scent of human remains. Both alerted at
a bedroom just inside the front door and at the carpet
beneath the crib. One of the dogs was also directed to
search the interior of Boateng’s car, which had been
towed from the apartment. The dog alerted to the inte-
rior of the trunk of the car.
    Fargnoli, along with three additional law enforce-
ment officers, interviewed the apartment’s occupants.
They first approached the defendant, who was
‘‘trembling’’ and ‘‘shaking’’ as he told the officers that
Boateng had moved out of the apartment the week
before. The defendant agreed to accompany the officers
to the police station for further discussion. During that
discussion, the defendant changed his story, explaining
that Rodriguez had killed Boateng due to an escalating
conflict between himself and Boateng regarding the
rent. While the interrogation of the defendant contin-
ued, Rodriguez and Cowles also were brought to the
police station for questioning, during which the follow-
ing information, which ultimately led to the arrest of
all three of them, was learned.
   In May, 2013, Rodriguez was kicked out of the Salva-
tion Army shelter in Hartford, where he had been living
with Cowles and their infant daughter. Soon thereafter,
Rodriguez ran into the defendant while walking down
the street. Although they had known each other since
approximately 1989, they had not seen each other for
several years. Upon learning that Rodriguez was home-
less, the defendant invited Rodriguez to stay at his two-
bedroom apartment on South Marshall Street. Rodri-
guez accepted the defendant’s offer and moved into the
apartment with the defendant and Peter Boateng. The
defendant and Boateng each stayed in one of the bed-
rooms, while Rodriguez slept in the living room.
  Eventually, Cowles and her daughter also moved into
the defendant’s apartment, where they slept in the living
room with Rodriguez. Shortly after Cowles moved in,
Rodriguez overheard Boateng heatedly yelling and curs-
ing at Cowles and his daughter. Rodriguez intervened
by yelling at Boateng to stop disrespecting Cowles, and
Boateng apologized.
   At one point, a conflict arose between the defendant
and Boateng because Boateng had paid his share of the
rent to the defendant’s estranged wife instead of paying
it to the defendant so he could pay the landlord. As a
result, the defendant was unable to fulfill his obligation
to pay the landlord. Thereafter, the defendant repeat-
edly asked Boateng for the rent, but Boateng refused,
causing the conflict between them to escalate. Although
the police were called to the apartment on two occa-
sions to respond to arguments between the defendant
and Boateng, neither was arrested as a result of those
calls. Because of this conflict, the defendant wanted
Boateng to move out of the apartment.
  Not surprisingly, the events leading up to and culmi-
nating in the beating and death of Boateng on July 10,
2013, and the events of that evening, as conveyed by
the defendant, Rodriguez and Cowles, were disputed.
The defendant and Rodriguez signed written statements
to the police upon their respective arrests, which were
admitted into evidence at trial. The defendant did not
testify at trial, but Rodriguez did. Cowles did not give
a written statement to the police when she was arrested,
but she testified at trial. We examine each of these key
pieces of evidence as the jury was free to believe all
or any portion of each of them.
   We begin with the defendant’s July 23, 2013 written
statement to the police, in which the defendant
explained that a dispute had arisen between him and
Boateng because Boateng had paid his rent to the defen-
dant’s estranged wife instead of the defendant, which
left the defendant unable to fulfill his obligation to pay
their landlord. The defendant repeatedly asked Boateng
for the rent, but Boateng refused, causing the conflict
between them to escalate, which led to the police being
called to their home a couple of times. Nobody was
arrested as a result of those calls. The defendant
averred, inter alia: ‘‘[On July 10, 2013,] I told [Rodriguez]
I was going to take [Boateng] to court. [Rodriguez] said
no, it was going to take too long. I said I was going to
take care of it and [Rodriguez] said no he would take
care of it. [Rodriguez] said [Boateng] was going to disap-
pear and that I shouldn’t say anything about it. [Rodri-
guez] said he was used to it. I didn’t take [Rodriguez’]
word for it. [Rodriguez] said I better not open my mouth
and his eyes turned like the devil came out. I told [Rodri-
guez] don’t do that, don’t make that man disappear.
[Rodriguez] said he was going to dispose of all of
[Boateng’s] stuff. [Rodriguez] said he was going to burn
all of [Boateng’s] stuff and it would be gone. [Rodriguez]
said he was going to dump [Boateng’s] body where
nobody was going to find it. [Boateng] was in his room
when me and [Rodriguez] talked. Me and [Rodriguez]
were in [Rodriguez’] room. I didn’t do anything because
I didn’t take [Rodriguez] at his word. I didn’t tell
[Boateng] because [Rodriguez] said all of this right [at
Boateng’s] bedroom door and I thought [Boateng]
heard everything.
   ‘‘Later that night I was getting ready to go to sleep
and [Rodriguez] told me [Boateng] was leaving and was
going to disappear tonight. I went to bed. I heard a
noise like someone saying ‘Ugh’ and it was coming from
[Boateng’s] room. A little while later, about midnight,
I got up to go to the bathroom. I saw [Boateng] in his
room and he was tied up with a little ball in his mouth.
He was on the floor with his head aiming toward my
bedroom door. His hands were tied behind his back
and his feet were tied behind him. He was tied like
cattle. [Boateng] was only wearing blue shorts.
[Boateng] looked at me like why? I couldn’t do anything.
I saw [Rodriguez] and [Cowles] were in [Boateng’s]
room with him. [Rodriguez] was wearing all black. I
don’t remember what [Cowles] was wearing. I saw that
[Rodriguez] was beat on the head, he was bleeding,
blood was just dripping off his head. [Rodriguez] told
me to go use the bathroom and go back to my room.
I went to the bathroom and then I heard another sound
like ‘Ugh’ and the sound of something popping him. It
was [Boateng] making that sound and the other sound
was him getting hit. [Boateng] couldn’t say anything
because of the ball in his mouth. I came out of the
bathroom and saw [Rodriguez] and [Cowles] in
[Boateng]’s room and [Boateng] was still on the floor
tied up, but he wasn’t moving. [Rodriguez] told me to
go back to bed and in the morning everything would be
taken care of and [Boateng] would be gone. [Rodriguez]
said [Boateng’s] body would be dumped somewhere
where it would never be found. When I went into my
bedroom [Rodriguez] and [Cowles] were still in
[Boateng’s] room and [Boateng] was still on the floor.
I went back to bed and laid on my bed. I fell asleep. I
heard some more hits. It sounded like [Boateng] was
being beat. [Boateng] had stopped making sound.
[Rodriguez] and [Cowles] were whispering, it was quiet
so I couldn’t hear what they were saying. Then every-
thing went silent in [Boateng’s] room.’’ The defendant
heard Boateng’s car ‘‘[peel] out of the backyard down
the driveway’’ at about 4:00 or 5:00 a.m. When he awoke
at 10:00 a.m., nobody was home and everything but a
bed and chair had been removed from Boateng’s room.
The defendant saw ‘‘blood all over the rug and the room
smelled like someone died in there.’’1
  Rodriguez also gave a written statement to the police
when he was arrested on July 23, 2013. In his statement,
he explained that the defendant argued frequently with
Boateng because Boateng had paid his rent to the defen-
dant’s estranged wife instead of directly to him. Rodri-
guez also stated that Boateng was ‘‘always coming into
the apartment after work drunk and acting obnoxious’’
and that Boateng ‘‘treated [Cowles] very disrespect-
fully.’’ Rodriguez asked Boateng ‘‘to have some respect
and not be disrespectful to [Cowles] all the time.’’
   Rodriguez averred: ‘‘[On] July 10th or the 11th [the
defendant] told me that he couldn’t take [Boateng] any-
more. I knew that night I was going to take care of
[Boateng] and I was planning on taking a bat that I had
in the apartment and I wanted to hit [Boateng] and just
scare him to teach him a lesson. I told [the defendant]
not to sweat it, that he should rest easy and I was going
to take care of [Boateng]. Later that night [Boateng]
came home and was acting stupid slamming doors and
knocking around pots and pans in the kitchen. I don’t
know what happened I took the bat and went into
[Boateng’s] bedroom and I hit him in the head with the
bat a few times. [Boateng] fell to the floor and I knew
I was past the point of no return and I was committed.
I hit [Boateng] a few more times in the head and I
knew I had killed him. As I was hitting [Boateng] [the
defendant] came into the room. I told him everything
was all set, go to the bathroom and [the defendant]
walked out of the room.
  ‘‘I took some rope that I had in the apartment from
moving in and I tied [Boateng’s] hands and feet up
behind his back. I took [Boateng’s] body and I put him
into a big blue suit case with wheels that I have had for
years. As I was putting the body into the bag [Cowles]
walked into the bedroom and freaked out and got really
scared. I told her I was sorry and I didn’t mean to fuck
up this bad. I told her I was sorry and that I wanted to
make things right with her and my family.’’ Rodriguez
then explained that Cowles helped him dispose of
Boateng’s body in a wooded area in Suffield.2
   Rodriguez also testified for the defendant at the
defendant’s trial. Rodriguez testified that on the night
of July 10, 2013, sometime after midnight, everybody
was asleep when he awoke, got up and went to use the
bathroom. Rodriguez explained that after he used the
bathroom, he opened the door and, ‘‘[Boateng] took a
swing at me and we tussled. . . . [M]e and him got
into it, we tussled. I tussled him into the bedroom
because the way the bathroom, the living space where
me and my spouse and my child was sleepin’ and his
bedroom, like his door and the bathroom door were
only probably not even three feet away from each other.
And so we were in between his bedroom door and the
bathroom door. . . . So we tussled into his room
because I didn’t want it to—I didn’t want the physical
violence to end up on top of my daughter or [Cowles].
So I preferred that—since it got to this level to just try
to tussle him into the bedroom and I did. We were
going—we were going shot for shot.’’ Rodriguez testi-
fied that Boateng ‘‘dropped to the ground’’ where he
‘‘started to grab a hammer.’’ In response, Rodriguez left
the bedroom to retrieve an aluminum bat. Upon his
return to the bedroom, Boateng swung at Rodriguez
with the hammer, but Rodriguez knocked the hammer
out of Boateng’s hands with the bat. At that point, Rodri-
guez testified that he ‘‘lost it’’ and ‘‘started [hitting] him
with the bat’’ and that he hit Boateng several times
until Boateng fell to the floor. Rodriguez testified that
Boateng was bleeding and moaning from pain and
‘‘eventually lost consciousness.’’ Rodriguez stopped hit-
ting Boateng, but he knew that he ‘‘had hit him already
one too many times.’’ He then saw Cowles and the
defendant in the doorway, and ‘‘they looked like they
were in shock.’’ He stated that the defendant never
entered Boateng’s room that night. Twenty minutes
passed after Boateng became unresponsive before
Rodriguez thought to get some garbage bags from the
kitchen to dispose of Boateng’s body. He tied a bandana
over Boateng’s mouth and used a piece of rope to tie
Boateng’s ankles and hands together behind his back.
Rodriguez testified that he put Boateng’s body into a
garbage bag and then into the trunk of Boateng’s car.
He stated that he then ‘‘just drove,’’ not knowing where
he was going, and then exited the highway onto a dark
road. He testified that Cowles was not with him.
  Rodriguez confirmed that the defendant did not have
anything to do with the incident that night and that
the incident ‘‘just transpired in split seconds prior to a
dispute.’’ Rodriguez testified that although there had
been an incident about a week earlier, when Boateng
had verbally disrespected Cowles, he had not had any
further conflicts with Boateng until Boateng attacked
him as he emerged from the bathroom on the night of
July 10, 2013. He interpreted Boateng’s attack as ‘‘very
personal’’ and worried for the safety of Cowles and his
daughter. Rodriguez explained that he had not planned
to kill Boateng, but that it just ‘‘transpired in—within
minutes.’’
  Cowles testified at the defendant’s trial on behalf of
the state.3 Cowles testified that between the time when
she moved into the apartment and the night when
Boateng was killed, she had several opportunities to
observe the defendant and Boateng interact. She
described those interactions as 40 percent ‘‘casual’’ and
60 percent ‘‘confrontational.’’ She indicated that ‘‘[t]hey
had been in several fights after consuming alcohol.
There were two instances where the police were called
because of physical altercations between them.’’
  Cowles testified that about three days before July
10, 2013, she observed the defendant standing in the
doorway to Boateng’s bedroom with a hammer in one
hand and a hatchet in the other, and heard him tell
Boateng, ‘‘you’re gonna leave here peacefully or you’re
going to leave here in pieces.’’ On another occasion,
when Cowles heard the defendant discussing Boateng’s
continued residence in the apartment with Rodriguez,
she heard him tell Rodriguez that he wanted Boateng
out of the apartment, and that he did not ‘‘care how he
goes, dead or alive, that he wanted him out.’’
   At about 11:30 p.m. on July 10, 2013, Cowles was
awakened by the ‘‘sound of . . . Boateng being hit with
the baseball bat.’’ She then went into Boateng’s room,
where she found Rodriguez, who was still holding a
baseball bat, and saw Boateng ‘‘on the floor kind of
making convulsion movements.’’ She then observed ‘‘a
large laceration in the back of [Boateng’s] head’’ and
saw, looking around the bedroom, that there was ‘‘a lot
of blood everywhere.’’
  Cowles testified that she saw the defendant enter
Boateng’s room one time. When the defendant entered
Boateng’s room, Boateng’s arms had been tied and a
small ball had been shoved into his mouth, held in place
by a ‘‘bandana [tied] around his face.’’ The defendant
went over to Boateng and ‘‘forcibly moved [Boateng’s]
head out of the way’’ with his foot, ‘‘like you would
push over a rock to see what’s underneath it.’’ The
defendant then said to Boateng: ‘‘[L]ook at you now,
motherfucker, you should have just paid me.’’ The
defendant also exclaimed, ‘‘hallelujah,’’ and stated ‘‘that
he was finally going to get the peace that he had been
looking for.’’ As the defendant left Boateng’s room, he
shook Rodriguez’ hand ‘‘like he was grateful.’’ Cowles
testified that she later helped Rodriguez to remove
Boateng’s dead body from the apartment.4
   The defendant was charged initially with murder as
an accessory, conspiracy to commit murder, and tam-
pering with physical evidence. Later, however, by way
of a substitute long form information filed on July 8,
2015, the state reduced the charges to one count each
of accessory to assault in the first degree in violation
of § 53a-59 (a) (1) and General Statutes § 53a-8, and
conspiracy to commit assault in the first degree in viola-
tion of §§ 53a-48 and 53a-59 (a) (1). After a jury trial
on the substituted charges, the defendant was acquitted
of accessory to assault in the first degree but convicted
of conspiracy to commit assault in the first degree. The
defendant was ultimately sentenced on his conspiracy
conviction to a term of eighteen years incarceration.
This appeal followed.
   On appeal, the defendant claims that the evidence
adduced at trial was insufficient to support his convic-
tion of conspiracy to commit assault in the first degree.
For the following reasons, we are not persuaded.
   ‘‘It is well settled that a defendant who asserts an
insufficiency of the evidence claim bears an arduous
burden. . . . [F]or the purposes of sufficiency review
. . . we review the sufficiency of the evidence as the
case was tried . . . . [A] claim of insufficiency of the
evidence must be tested by reviewing no less than, and
no more than, the evidence introduced at trial. . . . In
reviewing a sufficiency of the evidence claim, we apply
a two part test. First, we construe the evidence in the
light most favorable to sustaining the verdict. Second,
we determine whether upon the facts so construed and
the inferences reasonably drawn therefrom the [jury]
reasonably could have concluded that the cumulative
force of the evidence established guilt beyond a reason-
able doubt . . . . This court cannot substitute its own
judgment for that of the jury if there is sufficient evi-
dence to support the jury’s verdict. . . .
   ‘‘[T]he jury must find every element proven beyond
a reasonable doubt in order to find the defendant guilty
of the charged offense, [but] each of the basic and
inferred facts underlying those conclusions need not
be proved beyond a reasonable doubt. . . . If it is rea-
sonable and logical for the jury to conclude that a basic
fact or an inferred fact is true, the jury is permitted to
consider the fact proven and may consider it in combi-
nation with other proven facts in determining whether
the cumulative effect of all the evidence proves the
defendant guilty of all the elements of the crime charged
beyond a reasonable doubt. . . . Moreover, it does not
diminish the probative force of the evidence that it
consists, in whole or in part, of evidence that is circum-
stantial rather than direct. . . . It is not one fact . . .
but the cumulative impact of a multitude of facts which
establishes guilt in a case involving substantial circum-
stantial evidence. . . . In evaluating evidence, the
[jury] is not required to accept as dispositive those
inferences that are consistent with the defendant’s inno-
cence. . . . The [jury] may draw whatever inferences
from the evidence or facts established by the evidence
[that] it deems to be reasonable and logical. . . .
  ‘‘[O]n appeal, we do not ask whether there is a reason-
able view of the evidence that would support a reason-
able hypothesis of innocence. We ask, instead, whether
there is a reasonable view of the evidence that supports
the jury’s verdict of guilty. . . . Claims of evidentiary
insufficiency in criminal cases are always addressed
independently of claims of evidentiary error. . . .
[T]he trier of fact may credit part of a witness’ testimony
and reject other parts. . . . [W]e must defer to the
jury’s assessment of the credibility of the witnesses
based on its firsthand observation of their conduct,
demeanor and attitude . . . .’’ (Citation omitted; inter-
nal quotation marks omitted.) State v. Raynor, 175
Conn. App. 409, 424–26, 167 A.3d 1076, cert. granted,
327 Conn. 969, 173 A.3d 952 (2017).
   ‘‘A person is guilty of assault in the first degree when
. . . [w]ith intent to cause serious physical injury to
another person, he causes such injury to such person
. . . by means of a deadly weapon or a dangerous
instrument . . . .’’ General Statutes § 53a-59 (a) (1). A
‘‘[d]angerous instrument’’ is defined as ‘‘any instrument,
article or substance which, under the circumstances in
which it is used or attempted or threatened to be used,
is capable of causing death or serious physical injury
. . . .’’ General Statutes § 53a-3 (7). ‘‘Serious physical
injury’’ is defined as ‘‘physical injury which creates a
substantial risk of death, or which causes serious disfig-
urement, serious impairment of health or serious loss
or impairment of the function of any bodily organ
. . . .’’ General Statutes § 53a-3 (4). ‘‘Assault in the first
degree is a specific intent crime. It requires that the
criminal actor possess the specific intent to cause seri-
ous physical injury to another person.’’ (Internal quota-
tion marks omitted.) State v. Sivak, 84 Conn. App. 105,
110, 852 A.2d 812, cert. denied, 271 Conn. 916, 859 A.2d
573 (2004).
   ‘‘To establish the crime of conspiracy under § 53a-48
. . . it must be shown that an agreement was made
between two or more persons to engage in conduct
constituting a crime and that the agreement was fol-
lowed by an overt act in furtherance of the conspiracy
by any one of the conspirators. The state must also
show intent on the part of the accused that conduct
constituting a crime be performed. . . . Conspiracy is
a specific intent crime, with the intent divided into two
elements: (a) the intent to agree or conspire and (b)
the intent to commit the offense which is the object of
the conspiracy. . . . Thus, [p]roof of a conspiracy to
commit a specific offense requires proof that the con-
spirators intended to bring about the elements of the
conspired offense.’’ (Citation omitted; internal quota-
tion marks omitted.) State v. Danforth, 315 Conn. 518,
531–32, 108 A.3d 1060 (2015). ‘‘Although mere presence
at a crime scene, standing alone, generally is insufficient
to infer an agreement, a defendant’s knowing and will-
ing participation in a conspiracy nevertheless may be
inferred from his presence at critical stages of the con-
spiracy that could not be explained by happenstance
. . . .’’ (Internal quotation marks omitted.) State v.
Rosado, 134 Conn. App. 505, 511, 39 A.3d 1156, cert.
denied, 305 Conn. 905, 44 A.3d 181 (2012).
   ‘‘[T]he existence of a formal agreement between the
conspirators need not be proved [however] because
[i]t is only in rare instances that conspiracy may be
established by proof of an express agreement to unite to
accomplish an unlawful purpose. . . . [T]he requisite
agreement or confederation may be inferred from proof
of the separate acts of the individuals accused as cocon-
spirators and from the circumstances surrounding the
commission of these acts. . . . Further, [c]onspiracy
can seldom be proved by direct evidence. It may be
inferred from the activities of the accused persons. . . .
Finally, [b]ecause direct evidence of the accused’s state
of mind is rarely available . . . intent is often inferred
from conduct . . . and from the cumulative effect of
the circumstantial evidence and the rational inferences
drawn therefrom.’’ (Citation omitted; internal quotation
marks omitted.) State v. Danforth, supra, 315 Conn.
532–33.
   ‘‘[T]o be convicted of conspiracy, a defendant must
specifically intend that every element of the planned
offense be accomplished, even an element that itself
carries no specific intent requirement.’’ State v. Pond,
315 Conn. 451, 453, 108 A.3d 1083 (2015). ‘‘[T]he ques-
tion of intent is purely a question of fact. . . . The state
of mind of one accused of a crime is often the most
significant and, at the same time, the most elusive ele-
ment of the crime charged. . . . Because it is practi-
cally impossible to know what someone is thinking
or intending at any given moment, absent an outright
declaration of intent, a person’s state of mind is usually
proven by circumstantial evidence. . . . Intent may be
and usually is inferred from conduct. . . . [W]hether
such an inference should be drawn is properly a ques-
tion for the jury to decide. . . . [T]he defendant’s state
of mind may be proven by his conduct before, during
and after the [conduct constituting the overt act in
furtherance of the conspiracy].’’ (Citation omitted;
internal quotation marks omitted.) State v. Douglas,
126 Conn. App. 192, 204, 11 A.3d 699, cert. denied, 300
Conn. 926, 15 A.3d 628 (2011).
   There is no question, on this record, that the killing
of Boateng was perpetrated by Rodriguez without help
from the defendant, either in administering the fatal
beating or in setting it up. The jury’s acquittal of the
defendant on the charge of accessory to assault in the
first degree was entirely consistent with the evidence
in this regard. It is also clear from the evidence that
the defendant played no role in removing Boateng’s
body from the apartment or the disposing of it in West
Suffield. All of these aspects of Rodriguez’ plan to ‘‘take
care of’’ Boateng were handled by Rodriguez, with the
assistance of Cowles, before they returned to the apart-
ment and moved into Boateng’s blood-stained bedroom
with their infant child.
  On the other hand, the defendant admits, and the
testimony of Rodriguez and Cowles clearly confirms,
that the defendant had been advised of Rodriguez’ plan
before it was set in motion, and he was present in
the apartment when the beating took place, but he did
nothing before or during the beating either to warn
Boateng of its likely occurrence or to stop it once it
had begun. Furthermore, the defendant expressed only
relief and satisfaction after he saw what Rodriguez had
done to Boateng, as evidenced by his cry of ‘‘hallelujah,’’
his exclamation that now he would be able to live in
peace, and his handshake with Rodriguez as he walked
out of the bedroom after seeing Boateng on the floor
and being told by Rodriguez that Boateng would be
gone from the apartment by morning.
   The question presented by this evidence is whether
it showed only passive acquiescence in or approval of
criminal conduct that the defendant had played no role
at all in bringing about, or supported a reasonable infer-
ence, in light of all the other evidence presented at trial,
that the beating had been administered by Rodriguez
in furtherance of a mutual plan between Rodriguez and
the defendant that the assault of Boateng be carried
out. We conclude that the jury reasonably could have
drawn the latter inference, and on that basis, consider-
ing all of the evidence in the light most favorable to
the state, reasonably could have found the defendant
guilty of conspiring with Rodriguez to commit assault
in the first degree.
  First, although Rodriguez undoubtedly had his own
personal reasons for disliking Boateng based upon
Boateng’s disrespectful treatment of Cowles and his
loud, disruptive behavior in the apartment, he was also
well aware of the defendant’s disgruntlement with
Boateng because of Boateng’s failure to pay his share
of the rent. Thus, although Rodriguez had no involve-
ment in either of the angry confrontations between the
defendant and Boateng that led to the police being
called to the apartment, he had witnessed those inci-
dents and fully understood why the defendant felt as
he did.
   Second, Rodriguez knew that the extent of the defen-
dant’s unhappiness with Boateng was so substantial
that he had threatened Boateng with physical violence,
a fact that he had confirmed for Rodriguez shortly
before the assault by telling him that he wanted to have
Boateng removed from the apartment, dead or alive.
Thus, when Rodriguez announced his plan to ‘‘take care
of’’ Boateng by disposing of his body where no one
would ever find it, he was doing no more than proposing
to act on the defendant’s own prior threats to Boateng,
which was something that he, Rodriguez, claimed to
have experience in doing. Although the defendant, who
claimed that he only wanted to sue Boateng for eviction,
stated that he did not believe Rodriguez was serious
about his plan to make Boateng disappear, he still
claims to have felt it necessary to tell Rodriguez not to
‘‘make that man disappear.’’ The jury, of course, could
freely have disbelieved that claim. Even, however, if
the defendant did make such a statement to Rodriguez,
he was admittedly told by Rodriguez later that same
day that the plan to take care of Boateng would be
executed that very evening.
   Third, when the defendant entered Boateng’s bed-
room after hearing the sounds of a beating and of a
man moaning, he admittedly saw Boateng, gagged and
hog-tied on the floor but still alive, yet did nothing
to help Boateng or to renew his claimed protest to
Rodriguez not to make Boateng disappear. To the con-
trary, according to Cowles, he acted disrespectfully
toward Boateng, turning his head over with his foot
and telling him, ‘‘motherfucker, you should have just
paid me.’’ By these words, the defendant made it clear
that, at least in his eyes, the reason why Rodriguez had
assaulted Boateng was to punish him for not paying his
share of the rent—a matter in which Rodriguez had no
personal interest. That causative link between
Boateng’s refusal to pay rent and his beating by Rodri-
guez, which the defendant expressly admitted to in his
written statement to the police, supports the inference
that Rodriguez had administered the beating in further-
ance of a mutual agreement to do so between himself
and the defendant, which each man had entered into
for his own personal reasons.
  Fourth, the defendant’s spontaneous expressions of
joy and satisfaction upon seeing the initial results of
Rodriguez’ beating of Boateng support the inference,
which Cowles suggested in her testimony, that he was
thereby thanking Rodriguez for what he had done. Their
handshake at the end of that brief encounter, which
followed Rodriguez’ statement to the defendant that
Boateng would be gone from the apartment by morning,
could reasonably have supported the inference that, in
the defendant’s view, the beating was being carried out
in furtherance of his and Rodriguez’ mutual plan.
   Fifth and finally, when the defendant walked out of
Boateng’s bedroom after he and Rodriguez shook
hands, knowing that Boateng was still alive but that he
would be dead and gone by morning, the jury could
reasonably have inferred that he and Rodriguez had
agreed that Rodriguez should finish the job by using
the bat to beat Boateng further, thereby causing him
additional serious physical injury involving a substantial
risk of death, before removing his body from the apart-
ment and disposing of it where no one would ever
find it. On the basis of such inferences, the jury could
reasonably have found beyond a reasonable doubt that
the defendant had conspired with Rodriguez to commit
assault in the first degree by inflicting serious physical
injury upon Boateng by means of a dangerous instru-
ment, and that Rodriguez had committed an overt act
in furtherance of that conspiracy.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     In his statement, the defendant went on to explain the events subsequent
to Boateng’s death, including how Boateng’s room was cleaned and that
Rodriguez and Cowles moved into that room with their baby. Because the
state did not argue at trial that anything that happened after the night of
Boateng’s murder formed the basis of its conspiracy charge against the
defendant, we need not go into detail about those events in this opinion.
   2
     Rodriguez also told the police, in his written statement, how he cleaned
Boateng’s bedroom and disposed of his belongings. Because those actions
did not form the basis of the state’s conspiracy charge at trial, we need not
recite them in detail herein.
   3
     The written statement that Cowles gave to the police was not introduced
into evidence at the defendant’s trial.
   4
     Cowles testified that Boateng was dead when they were transporting
him to Suffield. She confirmed that she had tested his pulse and it wasn’t
there. It is not clear from the record exactly when she did this or when
Boateng died. Cowles also testified that she tried to clean Boateng’s room
after the murder. Again, because the state did not base its conspiracy charge
against the defendant on anything that took place after the murder, we need
not recite those events in detail.